Citation Nr: 0409763	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
calcific peritendinitis, left shoulder.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from August 1977 to October 1981.  
His claims come before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In the Brief submitted in March 2004, the veteran's representative 
raises the issue of entitlement to a total rating based on 
individual unemployability due to service-connected disability.  
That matter has not been adjudicated and is referred to the RO for 
appropriate action.

This claim is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action. 


REMAND

The veteran seeks increased evaluations for left shoulder and low 
back disabilities.  He asserts that the 20 percent evaluations 
assigned those disabilities do not accurately reflect the severity 
of his left shoulder and low back symptomatology.  For the 
following reasons, additional action is necessary before the Board 
can decide these claims.

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003) are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim and 
assist him in obtaining and fully developing all of the evidence 
relevant to that claim.  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with these provisions.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate notice regarding his claims.  
Although in a statement of the case issued in September 2002 the 
RO cited the notification and assistance provisions of the 
regulations implementing the VCAA, with citation to the relevant 
United States Code sections, that document, alone, does not 
provide the veteran all other information necessary to satisfy the 
provisions of the VCAA and recent case precedent.  It is thus 
necessary on remand for the RO to send the veteran a letter 
informing him of the evidence needed to support his claims and 
explaining to him whether he is responsible for submitting such 
evidence or whether VA will obtain and associate such evidence 
with the claims file.

VA also has not strictly complied with the VCAA by providing the 
veteran adequate assistance regarding his claims.  For instance, 
there is relevant evidence that is outstanding and needs to be 
secured.  In a written statement received at the RO in May 2001, 
the veteran indicated that he had received treatment for left 
shoulder and back complaints at the VA Medical Center in Dayton.  
However, the only treatment records from that facility that are in 
the claims file are dated from July 2001.  Inasmuch as records 
dated prior to May 2001, the date of receipt of the written 
statement, might be pertinent to the veteran's claims, the RO 
should endeavor to secure them on remand.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or obtaining 
a medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  In this case, for the reason that 
follows, such an examination is necessary. 

In October 2003, the veteran submitted additional evidence 
directly to the Board with a waiver of initial RO consideration.  
The evidence consists of a July 2003 report from a private 
physical therapist, which a doctor signed in August 2003.  
Therein, the physical therapist vaguely refers to an injury and 
indicates that the veteran's multiple medical conditions prevent 
him from working.  Other than succinctly mentioning the veteran's 
arm, the therapist does not identify the medical conditions to 
which he refers.  Despite this fact, the veteran argues that the 
report supports his claim for increased evaluations.   

Assuming for the sake of further discussion that the "multiple 
medical conditions" to which the physical therapist refers include 
the veteran's service-connected left shoulder and low back 
disabilities, this report and a report of VA joints examination 
conducted in July 2001 are in conflict with regard to the severity 
of those disabilities.  Therefore, on remand, the RO should afford 
the veteran another examination of his left shoulder and low back 
disabilities.  The RO should ensure that the examiner who conducts 
the examination obtains a history from the veteran of any post-
service left shoulder and low back injuries, addresses the 
relevance of the physical therapist's July 2003 report, and 
discusses the nature and severity of all manifestations 
attributable to the veteran's service-connected disabilities.  

Here the Board also notes that the general rating formula for 
diseases and injuries of the spine was amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  
The veteran's representative acknowledges the substance of such 
changes in his March 2004 brief but the RO has not considered the 
applicability of such to the veteran's claim.  On remand, the RO 
should include consideration of the prior and revised rating 
criteria, consistent with governing legal authority.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and request him to identify 
records of any VA or non-VA treatment or evaluation for his left 
shoulder and lumbar disabilities not already of record and not 
previously considered in his appeal.  The RO should take the 
appropriate steps to assist the veteran in obtaining identified 
records.  In any case, the RO should request, obtain and associate 
with the claims file all pertinent clinical records, inpatient and 
outpatient records, consultation reports, reports of diagnostic 
testing, and progress notes from the VA Medical Center in Dayton, 
Ohio, where the veteran allegedly received left shoulder and low 
back treatment prior to May 2001.  The RO should otherwise ensure 
that all relevant records of VA treatment are associated with the 
claims file.

2.  The RO should afford the veteran a VA examination of his left 
shoulder and low back disabilities.  The RO should notify the 
veteran that if he does not attend the scheduled examination, his 
failure to do so might adversely affect his claims for increased 
evaluations.  VA should forward the claims file to the examiner 
for review and ask the examiner to confirm in his written report 
that he conducted such a review.  Following a thorough evaluation, 
during which all indicated tests are performed, the examiner 
should:

a) describe the nature and severity of all symptoms attributable 
to the veteran's service-connected left shoulder and low back 
disabilities; 

b) identify whether the veteran has limitation of motion of the 
left shoulder, and if so, describe, in degrees, the extent that 
active and passive motion is limited; 

c) identify whether the veteran has limitation of motion of the 
lumbar spine, and if so, describe, in degrees, the extent that 
active and passive motion is limited, to include whether the 
veteran's lumbar spine is ankylosed;


d) provide an opinion as to the overall severity of the veteran's 
lumbosacral strain, to include identifying whether the veteran 
demonstrates any listing of the spine, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or irregularity of the 
joint space, abnormal mobility on forced motion, and/or positive 
Goldthwaite's sign. 

e) describe the extent to which the veteran has functional loss 
during flare-ups of left shoulder and/or low back pain 
symptomatology due to weakened movement, excess fatigability, 
incoordination, or pain on use; indicate whether any reported pain 
is supported by adequate pathology and evidenced by visible 
behavior; and describe the functional loss in terms of additional 
loss of motion.

f) identify whether the veteran manifests any neurologic 
symptomatology attributable to his service-connected left shoulder 
or lumbar disability, and, if so, describe the frequency, 
duration, nature and severity of resulting neurologic impairment.

g) provide an opinion as to the impact, if any, of the veteran's 
service-connected left shoulder and/or lumbar disability on his 
ability to work.

h) provide detailed rationale, with specific references to the 
record, for the opinions provided.  

3.  VA should then review the examination report to ensure that it 
complies with the previous instruction.  If the report is 
deficient in any regard, VA should undertake the requisite 
corrective action.  

4.  VA should then review the claims file and ensure that any 
additional notification or development action required by the VCAA 
and its implementing regulations is completed.  Such action should 
include informing the veteran and his representative of the 
evidence needed to support the veteran's claims rating claims and 
indicating whether the veteran should submit such evidence or 
whether VA will obtain and associate such evidence with the claims 
file.  VA should afford the veteran and his representative an 
opportunity to respond to this notice by submitting evidence or 
information or by identifying evidence to be obtained and then 
take appropriate follow-up steps to assist the veteran in 
obtaining all identified evidence.

5.  Once all development is completed, VA should readjudicate the 
veteran's claims based on a consideration of all of the evidence 
of record, including that which was submitted directly to the 
Board in September 2003.  If VA denies any benefit sought on 
appeal, it should provide the veteran and his representative a 
supplemental statement of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes) (providing that all claims that are remanded by the Board 
or by the Court for additional development or other appropriate 
action must be handled expeditiously); see also VBA's Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



